FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-5648107 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal executive offices) (Zip Code) 617-421-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule 12b-02) Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Number of Shares of Common Stock Outstanding As of November 12, 2010 $.80 par value, Class A – 3,698,230 Table of Contents INDEX SONESTA INTERNATIONAL HOTELS CORPORATION Part I.Financial Information Page Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets — September 30, 2010 (unaudited) and December 31, 2009 1 Condensed consolidated statements of operations — Three and nine-month periods ended September 30, 2010 and 2009 (unaudited) 3 Condensed consolidated statements of cash flows — nine-month periods ended September 30, 2010 and 2009 (unaudited) 4 Notes to condensed consolidated financial statements — September 30, 2010 and 2009 6 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition — September 30, 2010 16 Item 3. Quantitative and Qualitative Disclosure of Market Risk 24 Item 4. Internal Controls and Procedures 25 Part II.Other Information 26 Signature page 27 Exhibits 31.a, 31.b, 31.c Certifications by the Company’s Chief Executive Officers and Vice President and Treasurer, as required by Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended Exhibit 32 Certification by Company Officers required by 18 U.S.C Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) Table of Contents Part I-Item 1.Financial Information SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 (unaudited) and December 31, 2009 (in thousands) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable: Trade, less allowance of $109 ($70 at December 31, 2009) for doubtful accounts Other, including current portion of long-term receivables and advances Total accounts and notes receivable Inventories Current deferred tax assets Prepaid expenses and other current assets Total current assets Restricted cash Long-term receivables and advances Property and equipment, at cost: Land and land improvements Buildings Furniture and equipment Leasehold improvements Projects in progress 51 64 Less accumulated depreciation and amortization Net property and equipment Other long-term assets $ $ See accompanying notes to condensed consolidated financial statements. 1 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 (unaudited) and December 31, 2009 (in thousands) September 30, 2010 December 31, 2009 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Advance deposits Accrued income taxes Accrued liabilities: Salaries and wages Rentals Interest Pension and other employee benefits Interest rate swap Other Total current liabilities Long-term debt Pension liability, non-current Other non-current liabilities Deferred tax liabilities Commitments and contingencies Stockholders’ equity: Common stock: Class A,$.80 par value Authorized10,000 shares Issued – 6,102 shares at stated value Retained earnings Treasury shares – 2,404, at cost ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) (in thousands except for per share data) Three Months Ended September 30 Nine Months Ended September 30 Revenues: Rooms $ Food and beverage Management, license and service fees Parking, telephone and other Other revenues from managed and affiliated properties Total revenues Costs and expenses: Costs and operating expenses Advertising and promotion Administrative and general Human resources Maintenance Rentals Property taxes Depreciation and amortization Other expenses from managed and affiliated properties Total costs and expenses Operating income(loss) ) (9 ) ) Other income (deductions): Interest expense ) Interest income 70 Foreign exchange gain (loss) 6 3 (6 ) ) Gain (loss) on sales of assets and dissolution of development partnership ) ) ) Income (loss) before income taxes ) ) Income tax provision (benefit) ) ) Net income (loss) ) ) Retained earnings at beginning of period Dividends ) ) Retained earnings at end of period $ Net income (loss) per share $ ) $ $ ) $ Weighted average number of shares outstanding See accompanying notes to condensed consolidated financial statements. 3 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Increase (Decrease) in Cash (in thousands) Nine Months Ended September 30 Cash used by operating activities Net income(loss) $ ) $ Adjustments to reconcile net income (loss) to cash used by operating activities Depreciation and amortization Other amortization 79 58 Prepaid and deferred income tax provision (benefit) ) Loss (gain) on sales of assets and dissolution of partnership 60 ) Changes in assets and liabilities Restricted cash 92 Accounts and notes receivable ) Inventories (9 ) 70 Prepaid expenses and other Accounts payable ) ) Advance deposits 29 ) Accrued income taxes ) Accrued liabilities ) ) Cash used by operating activities ) ) Cash provided (used) by investing activities Cash paid to purchase hotel, net of cash acquired ) Proceeds from sales of assets Payments received from development partnership Expenditures for property and equipment ) ) Payments received on long-term receivables and advances New loans and advances ) ) Cash provided (used) by investing activities ) Cash used by financing activities Proceeds from issuance of long-term debt Cost of financing ) Payment on refinancing of long-term debt ) Restricted cash ) Scheduled payments of long-term debt ) ) Cash dividends paid ) Cash used by financing activities ) ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 4 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Supplemental Schedule of Interest and Income Taxes Paid, and Assets Acquired Cash paid for interest in the 2010 nine-month period and the 2009 nine-month period was approximately $1,719,000 and $2,135,000, respectively (see Note 4,Borrowing Arrangements).Net cash paid for income taxes in the first nine months of 2010 was approximately $464,000.Net cash received from income taxes in the first nine months of 2009 was approximately $765,000. A subsidiary of the Company acquired Sonesta Bayfront Hotel Coconut Grove on July 1, 2010 (see Note 2).The amount of cash acquired in the transaction was $804,000, and cash paid at closing was $1,349,000.The total assets and liabilities assumed were as follows: Fair value of assets acquired: Accounts receivable $ Other current assets Land, property, furniture and equipment Other long term assets Cash acquired Total assets acquired Cash paid at closing ) Liabilities assumed $ Liabilities assumed consist of: Debt assumed $ Accounts payable and advance deposits Other current liabilities Non current liabilities Total liabilities assumed $ 5 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month and nine-month periods ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The Company evaluated all events and transactions that occurred after September 30, 2010 through the date this report was filed. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. 2. Purchase of Sonesta Bayfront Hotel Coconut Grove On July 1, 2010, the Company closed its purchase of Sonesta Bayfront Hotel Coconut Grove.The Hotel had been operated by the Company under a management agreement since its opening in April 2002.Sonesta Bayfront Hotel Coconut Grove is a condominium hotel.Owners of condominium units in the hotel have the option to place their unit in a rental program, and receive rent based on a percentage of room revenues achieved.The Company acquired the “Hotel Lot”, which includes the restaurant, meeting rooms and other hotel facilities, the Hotel’s working capital, and the right to operate the rental program pursuant to lease agreements with unit owners.Based on historical cash flow achieved, particularly in 2007 and 2008, the Company believes the hotel represents a good investment.In addition, financing for the acquisition was available on reasonable terms, and the Company’s management agreement would otherwise have expired in 2017. The purchase price of $8,185,000 included the assumption of a $6,500,000 first mortgage loan, and cash paid at closing of $1,349,000.The Company also agreed to pay the Seller a share of net cash flow, as defined, for a period of 11 years starting January 1, 2010, and recorded a $336,000 liability for the estimated fair value of this obligation.Legal fees and loan costs incurred in connection with this transaction totaling $137,000 were expensed during the 2010 third quarter.Details on the mortgage loan are included in Note 4 – Borrowing Arrangements. 6 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The acquisition was accounted for as a business combination using the acquisition method. The purchase price was allocated to the underlying assets acquired and liabilities assumed based upon their estimated fair values at the date of acquisition.The allocation of the purchase price to the underlying assets acquired and liabilities assumed is as follows (in thousands): Cash paid at closing $ Debt assumed Present value of estimated future profit participation payments to Seller Total purchase price Allocated as: Cash Accounts receivable Inventories Prepaid expenses and other current assets Land Property Furniture, fixtures and equipment Other long-term assets Accounts payable ) Advance deposits ) Other accrued liabilities ) Total $ The estimated values of current assets and liabilities were based on their historical carrying values on the date of acquisition due to their short-term nature. The fair value of furniture and equipment was estimated based on its historical cost and estimated remaining useful life. The other long-term assets represents the fair value of the lease agreements with the unit owners which the Company acquired in the transaction.The Company determined the estimated fair value of the land, property and other long-term asset after review and consideration of relevant information including discounted cash flow analyses, market data and third party and management’s estimates. The property, furniture and equipment acquired will be amortized over periods ranging from five to fifteen years.The other long-term assets will be amortized over a period of fifteen years. The Company estimates that annual amortization expense for the other long-term asset will be approximately $171,000 per year. The results of operations of Sonesta Bayfront Hotel Coconut Grove have been included in the Company’s consolidated statement of operations since the July 1 acquisition date. Since the acquisition date, the hotel has reported approximately $1,414,000 in revenue and a pre-tax loss of approximately $716,000.The loss is in line with the Company’s expectations.The third quarter is traditionally the slowest quarter of the year for hotels in South Florida. The following unaudited proforma condensed financial information gives effect to our acquisition of the Sonesta Bayfront Hotel Coconut Grove as if it had occurred on January1 of each period presented. The unaudited pro forma condensed financial information is presented for illustrative purposes only and is not necessarily indicative of the consolidated financial position or consolidated results of operations of the Company that would have been reported had the acquisition occurred on the date indicated, nor does it represent a forecast of the consolidated results of the operations of the Company for any future period. 7 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (in thousands) For the nine months ended September 30, 2010 For the nine months ended September 30, 2009 Sonesta Sonesta Bayfront Hotel Pro Forma Adjustments Pro Forma as Adjusted Sonesta Sonesta Bayfront Hotel Pro Forma Adjustments Pro Forma as Adjusted Revenues $ $ $ ) $ Other revenues from managed hotels ) ) Total Revenues ) ) Net Income (loss) $ ) $ $ ) $ ) $ $ $ ) $ The pro forma adjustments include depreciation and amortization expense for the acquired assets of approximately $138,000 per quarter and interest expense for the amounts borrowed to finance the acquisition of approximately $104,000 per quarter.In addition, adjustments were made for “other revenues from managed hotels” of $2,241,000 in 2010 and $3,123,000 in 2009, management fee income earned during the first six months of 2010 ($255,000), and for income taxes. 3. Long-Term Receivables and Advances (in thousands) September 30,2010 December 31,2009 Sharm El Sheikh, Egypt (a) $ $ Sharm El Sheikh, Egypt (b) Luxor, Egypt (c) St. Maarten, Netherlands Antilles (d) New Orleans, Louisiana (e) Other Total long-term receivables and advances Less:current portion Net long-term receivables and advances $ $ (a) This loan was made in January 2008 to the owners of Sonesta Beach Hotel Sharm El Sheikh and Sonesta Club Sharm El Sheikh by converting receivables for fees and expenses into a five-year loan, payable in monthly installments, starting in January 2008.The Company is accounting for this loan using an effective interest rate of 6.5%.Monthly payments of $28,820 on this loan are paid directly from the hotels and deducted from distributions of profits to the owner of these managed hotels. (b) This loan, in the original amount of $500,000, was made in January 2010 to the owner of Sonesta Beach Resort Sharm El Sheikh.The interest rate is 5.25%, and the loan has a three-year term.Monthly payments of principal and interest of $15,075 commenced in February 2010. 8 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (c) These loans, in the original amount of $1,363,000, were made in August 2009 to the owner of Sonesta St. George Hotel Luxor and Sonesta St. George I Cruise Ship, which are both managed by the Company.The loans consisted of cash advances of $500,000, and the conversion of receivables for fees and expenses due to the Company totaling $863,000.The Company made these loans to assist the owner with the financing of improvements to the Sonesta St. George Hotel Luxor, which included additional guest rooms and meeting/function space.The interest rate is 5.25%, and monthly payments of interest and principal commenced in November 2009.The last payment is due October 2011. (d) In February 2010, the Company agreed to loan up to $1,000,000 to the owners of two hotels in St. Maarten, to which the Company licenses the use of its name.At the same time, the license agreements for these hotels were extended until December 2019, with a mutual cancellation option beginning in May 2015.The proceeds are being used to fund improvements at both of the properties.The Company expects to fund the entire loan amount in 2010.The loans shall be repaid in 10 annual payments of $100,000, the first of which will be due on March 31, 2011.Interest is due quarterly and will be based on LIBOR plus a surcharge based on increases in room revenues from year to year.The maximum surcharge is 1.5% per annum.The Company is accounting for this loan using an effective interest rate of 6% and has discounted the loan accordingly.The discount has been recorded as an other long-term asset and is being amortized over the remaining term of the license agreements. (e) This loan, in the original amount of $394,000, was made in connection with the sale by the Company in May 2010 of a laundry facility in New Orleans, Louisiana.This loan will be repaid in 60 monthly installments, together with interest at 5%.Loan repayments commenced in June 2010. Management continually monitors the collectability of its receivables and advances and believes they are fully realizable. 4. Borrowing Arrangements Long-Term Debt (in thousands) September 30,2010 December 31,2009 Charterhouse of Cambridge Trust and Sonesta of Massachusetts, Inc.: First mortgage note (a) $ $ Sonesta of Coconut Grove, Inc.: First mortgage note (b) Subtotal Less:current portion Total long-term debt $ $ (a)This first mortgage note is payable by Charterhouse of Cambridge Trust and Sonesta of Massachusetts, Inc., the Company’s subsidiaries that own and operate the Royal Sonesta Hotel Boston.The mortgage loan was refinanced in February 2010.A new $32,000,000 loan repaid the $31,644,000 outstanding under the previous loan.Costs incurred in connection with the refinancing totaled approximately $400,000, which included a 1% fee to the lender.The new loan, which will mature March 1, 2015, has a variable rate based on LIBOR, but the Company has entered into an interest swap agreement that provides for a 6.4% fixed interest rate for the term of the loan.Payments of interest and principal, based on a 25-year amortization period, are approximately $650,000 per quarter. 9 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) The loan is secured by a first mortgage on the Royal Sonesta Hotel Boston property which is included in fixed assets at a net book value of $18,767,000 at September 30, 2010.As additional security, the Company provides a $5,000,000 parent company guaranty and established a restricted cash collateral account in the amount of $5,000,000.This cash collateral account will be released over a two-year period provided the Hotel achieves a debt service coverage ratio of no less than 1.50 to 1 for eight consecutive quarters starting with the first quarter of 2010.For the trailing 12-month period ending September 30, 2010 the actual debt service coverage ratio was 1.79 to 1.The Company expects to achieve the required debt service ratio for the remainder of 2010, and receive back 50% of the cash collateral in early 2011.The loan is subject to a maximum loan-to-value ratio of 65%.Based on an appraisal completed in January 2010, the loan to value ratio based on the “as is” market value of the hotel equaled 46%.The loan is also subject to a minimum debt service coverage ratio of 1.25 to 1.If the hotel fails to achieve this ratio, additional principal payments are required. (b)This first mortgage note is payable by Sonesta Coconut Grove, Inc. the Company’s subsidiary that acquired Sonesta Bayfront Hotel Coconut Grove on July 1, 2010 (see Note 2).This loan, which will mature in October 2015, has a 6.25% fixed interest rate.Payments of interest and principal, based on a 25-year amortization period, are $43,247 per month.The principal amount due on the maturity date in October 2015 will be $5,838,000.The loan is secured by a first mortgage on the Sonesta Bayfront Hotel property which is included in fixed assets at a net book value of $5,306,000.As additional security, the Company funded a cash collateral account in the amount of $257,000 (6 months of debt service payments) which will be released if the hotel achieves an annual debt service coverage ratio of 1.20 to 1.The Company doesn’t expect the Hotel to achieve this in 2010.The Company also provides a parent company guaranty of $4 million to the lender. 5. Hotel Costs and Operating Expenses Hotel costs and operating expenses in the accompanying condensed Consolidated Statements of Operations are summarized below: (in thousands) Three Months Ended September 30 Nine Months Ended September 30 Direct departmental costs Rooms $ Food and beverage Heat, light and power Other $ Direct departmental costs include payroll expenses and related payroll burden, the cost of food and beverage consumed and other departmental costs. The Company acquired Sonesta Bayfront Hotel Coconut Grove on July 1, 2010 (see Note 2).Included above are third quarter cost and operating expenses from this hotel of $750,000. 10 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) 6. Segment Information Segment information for the Company’s two reportable segments, Owned & Leased Hotels and Management Activities, for the three-month and nine-month periods ending September 30, 2010 and 2009 follows: Three-month period ended September 30, 2010 (in thousands) Owned & Leased Hotels Management Activities Consolidated Revenues $ $ $ Other revenues from managed and affiliated properties Total revenues Operating income (loss) before depreciation and amortization expense ) Depreciation and amortization ) ) ) Interest income (expense), net ) 63 ) Other income 1 5 6 Segment pre-tax income (loss) 13 ) ) Segment assets Segment capital additions 10 Hotel acquisition (see Note 2) Nine-month period ended September 30, 2010 (in thousands) Owned & Leased Hotels Management Activities Consolidated Revenues $ $ $ Other revenues from managed and affiliated properties Total revenues Operating income (loss) before depreciationand amortization expense ) Depreciation and amortization ) ) ) Interest income (expense), net ) ) Other deductions ) ) ) Segment pre-tax income (loss) ) ) Segment assets Segment capital additions Hotel acquisition (see Note 2) 11 Table of Contents SONESTA INTERNATIONAL HOTELS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Three-month period ended September 30, 2009 (in thousands) Owned & Leased Hotels Management Activities Consolidated Revenues $ $ $ Other revenues from managed and affiliated properties Total revenues Operating income (loss) before depreciation and amortization expense ) Depreciation and amortization ) ) ) Interest income (expense), net ) ) Other income Segment pre-tax income Segment assets Segment capital additions 7 Nine-month period ended September 30, 2009 (in thousands) Owned & Leased Hotels Management Activities Consolidated Revenues $ $ $ Other revenues from managed and affiliated properties Total revenues Operating income (loss) before depreciation and amortization expense ) Depreciation and amortization ) ) ) Interest income (expense), net ) ) Other income (deductions) (4
